Citation Nr: 0822880	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  05-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for underarm cysts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1988.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that a statement attached to the veteran's 
October 2005 substantive appeal (VA Form 9) raises a claim of 
entitlement to service connection for cysts, other than 
underarm cysts.  This claim is referred to the originating 
agency for appropriate action. 


FINDINGS OF FACT

1.  The veteran's back disability is etiologically related to 
service.

2.  A chronic stomach disorder was not present in service, 
and the veteran's current gastritis is not etiologically 
related to service.

3.  The veteran does not have underarm cysts.


CONCLUSIONS OF LAW

1.  A back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Underarm cysts were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that service 
connection is in order for the veteran's back disability.  
Consequently, no further development of the record is 
required before the Board decides this claim.  Although the 
record reflects that the RO has not provided VCAA notice with 
respect to the initial-disability-rating and effective-date 
elements of this claim, those matters are not currently 
before the Board and the RO will have the opportunity to 
provide the required notice before deciding those matters.

With respect to the veteran's other claims, the record 
reflects that the RO provided the veteran with the notice 
required under the VCAA, to include notice that he should 
submit pertinent evidence in his possession, by letter mailed 
in June 2004, prior to its initial adjudication of the 
claims.  Although the veteran has not been provided notice 
with respect to the disability-rating or effective-date 
element of these claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for a stomach disability 
or underarm cysts.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.  

The Board notes that the veteran has been afforded an 
appropriate fee-basis examination and that service treatment 
records and other pertinent medical records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either of the 
claims.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Back Disability

The veteran contends that service connection is warranted for 
a back disability because he has experienced chronic low back 
pain since 1974.

Service treatment records reflect that the veteran denied a 
history of recurrent back pain in a report of medical history 
prepared in June 1967, prior to his entrance into active 
duty.  No spine abnormalities were noted in the accompanying 
report of medical examination.  Subsequent treatment records 
document numerous complaints of low back pain and diagnostic 
assessments of low back strain and muscle strain.  In a 
report of medical examination prepared in June 1988, prior to 
the veteran's retirement, no abnormalities of the spine were 
noted.  However, the veteran reported a history of recurrent 
back pain in a contemporaneous report of medical history.  

The record reflects that the veteran has a current back 
disability.  At an October 2004 fee-basis examination, the 
veteran complained of recurrent back problems that began 
after he marched with a heavy rucksack as an infantry 
soldier.  Physical examination yielded generally normal 
findings, but there was a slight, generalized restriction of 
motion and function of the thoracic and lumbosacral spine.  
After reviewing a private August 2004 X-ray study, the 
examiner diagnosed multiple degenerative changes of the 
lumbosacral spine.

With respect to the question of medical nexus, the October 
2004 examiner opined that the veteran's current back 
disability has been ongoing since active duty, when he 
sustained the back injuries documented by service treatment 
records.  There is no contrary medical opinion of record.  
Accordingly, service connection for a back disability is 
warranted.

Stomach Disability

The veteran contends that service connection is warranted for 
a stomach disability because he has been treated for 
gastritis since 1977.

Service treatment records reflect in July 1977, the veteran 
complained of cramping, abdominal pain, nausea, and gagging 
which had persisted for several weeks.  An imaging study was 
performed but revealed no significant abnormalities.  No 
subsequent complaints or treatment for gastrointestinal 
problems are noted in the service treatment records.  In the 
June 1988 report of medical history, the veteran denied a 
history of frequent indigestion or trouble with his stomach 
or intestines.  The accompanying report of medical 
examination notes no gastrointestinal problems.

The post-service medical evidence reflects that the veteran 
currently has a stomach disability.  An October 1998 
gastroscopy report notes the veteran's report of a two-year 
history of periodic cramping in the upper stomach and 
retrosternal area and that there were signs of chronically 
active gastritis.  Similar findings are noted in June 1999 
private treatment records.  An August 2004 letter from the 
veteran's private physician states that he has complained of 
pain, unrelated to eating, in the region of his breastbone 
since 1993.  The letter also states that he has lasting 
heliobacterial gastritis.  

At the October 2004 fee-basis examination, the veteran 
complained that his stomach problems began 20 years earlier 
and that he was treated with pain medication during active 
service.  After physically examining the veteran and 
reviewing the laboratory results, the examiner diagnosed 
chronic recurrent gastric heliobacter pylori contamination, 
with an acute relapse.  The examiner opined that this 
condition had been ongoing since at least 1998.

The Board notes that the veteran was treated for stomach 
problems in July 1977 and that he currently has a stomach 
disability.  However, there is no medical evidence linking 
the veteran's current disability to his in-service illness.  
The fee-basis examiner stated that his stomach disability has 
been ongoing since at least 1998, but he did not relate it to 
active service.  The veteran's private physician also offered 
no opinion regarding the relationship between the current 
disability and the veteran's in-service illness.  The 
evidence of a nexus between the veteran's gastritis and his 
military service, therefore, is limited to his own 
statements.  These statements are not competent evidence of 
the alleged nexus because laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of medical evidence of a link between the 
veteran's current stomach disability and active service, the 
preponderance of the evidence is against the claim.  
Accordingly, service connection for a stomach disability is 
not warranted.

Right and Left Underarm Cysts

Service treatment records reflect that the veteran was 
treated for cysts in the left axilla in 1987.  In a June 1988 
report of medical history prepared prior to his retirement, 
the veteran denied a history of skin problems.  His skin and 
upper extremities were evaluated as clinically normal in a 
contemporaneous report of medical examination.  The veteran 
again was treated for a left axilla cyst in June 1989.  
However, the remainder of the post-service medical evidence 
of record, including private treatment records and the report 
of the October 2004 fee-basis examination, reflects no 
complaint or finding of an underarm cyst.  

The Board acknowledges that the veteran had cysts in the left 
axilla during and shortly after his retirement from active 
duty.  There is no medical evidence, however, that these 
cysts became chronic or that the veteran currently has cysts, 
or any residuals thereof, in either underarm.  Accordingly, 
in the absence of a current diagnosis of a disability 
involving underarm cysts, the claim for service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disability is granted.

Service connection for a stomach disability is denied.

Service connection for cysts of the underarms is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


